Buffalo Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 November 19, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Buffalo Funds (the “Trust”) Securities Act Registration No: 333-56018 Investment Company Act Registration No: 811-10303 Dear Sir or Madam: Pursuant to Rule145 under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits FormN-14 for the purpose of combining two series of the Trust into one series.Specifically, the Trust is proposing that the Buffalo China Fund, a series of the Trust, be reorganized into the Buffalo International Fund, also a series of the Trust.Because the Reorganization is being contemplated in accordance with Rule17a-8 under the Investment Company Act of 1940, the Trust is not seeking the approval of shareholders to complete the Reorganization.Rather, this FormN-14 will be mailed to shareholders in the form of an Information Statement/Prospectus.It is anticipated that this Registration Statement will become effective on December 19, 2012, the 30th day after filing pursuant to Rule488 under the 1933Act. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-5384. Sincerely, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. Secretary of the Trust Enclosures
